Citation Nr: 0432723	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  95-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable evaluation for a 
dislocated left patella.

3.  Entitlement to an initial compensable evaluation for a 
right 2nd toe fracture. 

4.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the right wrist, claimed as due 
to the use of a cane prescribed by the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1970 to 
August 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1994 and January 1995 rating 
decisions by the New York, New York, Regional Office (RO), 
which denied service connection for a low back disability; 
granted service connection and assigned noncompensable 
evaluations each for a dislocated left patella and a right 
2nd toe fracture; denied a compensable evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324; and denied § 1151 benefits for additional 
disability of the right wrist, claimed as due to the use of a 
cane prescribed by the VA.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
disability rating appellate issues as those delineated on the 
title page of this decision.  

The Board in the decision herein will deny service connection 
for a low back disability, and award initial compensable 
evaluations of 10 percent each for a dislocated left patella 
and a right 2nd toe fracture.  This will render the issue of 
entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 moot (since for 38 C.F.R. § 3.324 to apply, none of 
the service-connected disabilities may be compensable).  

The § 1151 benefits issue for additional disability of the 
right wrist, claimed as due to the use of a cane prescribed 
by the VA, will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  It has not been shown by competent, clinical evidence 
that a chronic, acquired low back disability was present in 
service or proximate thereto.  A chronic, acquired low back 
disability, including arthritis of the lumbar spine, was 
first medically shown more than two decades after service at 
a time too remote to be reasonably related to service.

2.  The appellant's spina bifida occulta and spondylolysis 
are congenital in origin and are reasonably characterized as 
defects.  Presuming that as congenital defects they pre-
existed service, it has not been shown by competent, clinical 
evidence that they permanently increased in severity during 
service or that a superimposed, acquired low back disability 
had its onset during service.  No back pathology was noted 
during service.

3.  The appellant's service-connected dislocated left patella 
disability is manifested primarily by full extension and 
flexion limited to no less than 100 degrees.  Gait is no more 
than slightly impaired.  The recent clinical evidence does 
not reveal ligamentous laxity or instability of the left 
knee.  He is able to walk about a quarter of a mile using an 
assistive device.  Left knee tenderness, pain at extremes of 
full extension, mild crepitus on flexion, and muscle strength 
mildly limited by pain have been recently shown.  No more 
than slight overall impairment of that knee has been 
demonstrated.  

4.  The appellant's service-connected right 2nd toe fracture 
disability is manifested primarily by minimal metatarsalgia.  
Recent radiographic findings do not show any significant 
deformities/malalignment of the right 2nd toe structure.  The 
equivalent of a moderately severe right foot injury has not 
been demonstrated.  No more that moderate right foot injury 
has been shown.


CONCLUSIONS OF LAW

1.  Chronic, acquired low back disability was not incurred in 
or aggravated by wartime service, nor may arthritis of the 
lumbar spine be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Appellant's spina bifida occulta and spondylolysis 
defects were not incurred in or aggravated by wartime 
service, and are congenital or developmental in origin and 
not diseases or injuries for which VA compensation benefits 
may be awarded.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303(c) (2003).

3.  The criteria for an initial compensable evaluation of 10 
percent, but no more, for a dislocated left patella have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5257, 5260, 5261 (2003).

4.  The criteria for an initial compensable evaluation of 10 
percent, but no more, for a right 2nd toe fracture have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Codes 5299-5279, 5283, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to these appellate issues, 
particularly in light of the partial allowance of the left 
knee and right foot disabilities rating issues on appeal by 
the Board's decision herein.  A comprehensive medical history 
and detailed findings with respect to the claimed low back 
disability and the service-connected disabilities issues on 
appeal over the years are documented in the medical evidence.  
The service medical records adequately detail the 
circumstances and nature of the claimed low back disability 
and service-connected disabilities at issue and treatment 
thereof.  There are numerous VA medical records, and VA 
orthopedic and podiatric examinations have been conducted in 
the 1990's and in 2003.  Said clinical records and 
examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disabilities at issue and provide a clear picture 
of all relevant symptoms and findings.

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disabilities in issue than that shown on said VA 
examinations and treatment reports.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decisions with respect to the 
claimed service connection and service-connected disabilities 
on appeal.  

It does not appear that appellant or his representative has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained with respect to 
the claimed disabilities.  It appears in the documents cited 
above that they have been informed to submit all evidence 
they have.  See 38 C.F.R. § 3.159.

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decisions on appellant's low 
back disability service connection claim and disability 
rating claims in question were rendered prior to the VCAA 
and, thus, a pre-adjudication VCAA notice could not have in 
fact been issued.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  The RO issued an 
October 2003 VCAA notice on said claims on appeal, which 
specifically advised the appellant and his representative as 
to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issues 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claims 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues decided 
by the Board in its decision herein.  


I.  Service Connection for a Low Back Disability.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following: Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and degenerative arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or development defects are not diseases or 
injuries for which service connection may be granted.  38 
C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Appellant's service medical records, including a July 1973 
service separation examination report and attendant medical 
questionnaire, an August 1989 initial application for VA 
disability benefits, and VA outpatient treatment records 
dated in the early 1990's do not include any complaints, 
findings, or diagnoses pertaining to a low back disability.  
The RO in its February 1994 rating decision sheet referred to 
a September 1970 service medical record notation of a single 
complaint of back pain.  However, the RO apparently 
misinterpreted that service medical record, because the 
actual service medical record only noted "pain in back of 
knee while marching yesterday" and clinical findings and 
clinical impression were limited to the knee.  

The earliest post-service clinical evidence of a low back 
disability was not until October 1994 VA examination, more 
than two decades after service, when a February 1994 x-ray 
revealed lumbar spine degenerative changes, spondylolysis at 
S1, and spina bifida occulta at L5.  Although appellant 
alleged on said examination that chronic low back pain had 
its onset in 1978-1979, this would still place it several 
years after service separation.  There is simply no 
competent, credible evidence of record that indicates a 
chronic acquired low back disability was initially manifested 
during service or proximate thereto, or lumbar spine 
arthritis was manifested to a compensable degree within the 
one-year, post-service presumptive period.   

Parenthetically, it should be pointed out that appellant's 
spondylolysis and spina bifida are congenital abnormalities, 
which by their nature presumably preexisted his service.  The 
Court, in Smith v. Derwinski, 1 Vet. App. 235, 236 (1991), 
defined spondylolysis as a "'dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis'....  
Platyspondylis is a 'congenital...flattening of the vertebral 
bodies,'...and aplasia is a 'lack of development of an organ 
or tissue, or of the cellular products from an organ or 
tissue.'"  In Blanchard v. Derwinski, 3 Vet. App. 300, 301 
(1992), the term "spina bifida occulta" was defined as 
congenital cleft of spinal column.  See also Firek v. 
Derwinski, 3 Vet. App. 145, 146 (1992), in which the Court 
referred to spina bifida occulta as a "congenital condition, 
which is noncompensable under applicable law."  It is 
questionable whether appellant's congenital abnormalities in 
question may be legally considered diseases, and if so, 
aggravated by service.  Congenital or developmental defects 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  A congenital or 
developmental disease, but not defect, may be aggravated by 
service, warranting service connection.  VA O.G.C. Precedent 
82-90, 55 Fed. Reg. 45,711 (1990).

In that VA General Counsel Opinion, the term "disease" was 
characterized as "any deviation from or interruption of the 
normal structure or function of any part, or system of the 
body that was manifested by a characteristic set of symptoms 
or signs and whose etiology, pathology and prognosis may be 
known or unknown."  The term "defect" was defined as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  It is thus apparent 
that spondylolysis (pars interarticularis separation) and 
spina bifida occulta (spinal column cleft) are structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature, and therefore, defects rather than 
diseases.  While the presumption of aggravation applies to a 
preexisting injury or disease, the appellant's congenital 
anomalies in question would appear to be medically 
characterized as defects, not diseases or injuries.  
Therefore, the presumption of aggravation would not apply nor 
may such congenital or developmental defects be aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303(c), 3.306, 
and VA O.G.C. Precedent 82-90.
 
However, the Board need not decide the question of whether 
appellant's preexisting low back conditions in question were 
"defects" versus diseases or injuries, since even assuming 
arguendo that the preexisting conditions in question were 
legally capable of being aggravated by appellant's service, 
there is no competent evidence showing that these were in 
fact aggravated by service.  No back pathology superimposed 
on the congenital back defects has been identified.

Appellant is not competent to offer medical opinion as to 
whether his preexisting low back congenital abnormalities 
permanently increased in severity during service, a 
superimposed, acquired low back disability had its onset 
during service, or a chronic low back disability had its 
onset, or permanently increased in severity, during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  

In conclusion, the competent evidence of record indicates 
that the pars interarticularis separation and spinal column 
cleft initially clinically shown post service were congenital 
defects, and therefore, not disorders that can be compensated 
under the law.  Additionally, the low back congenital 
abnormalities were not aggravated by service, particularly 
since there were no in-service back symptoms.  Furthermore, 
any chronic acquired back disability, including arthritis, 
was initially clinically shown decades after service and has 
not been shown by competent evidence to be related to 
service.  Consequently, the Board concludes that the negative 
evidence outweighs any positive evidence as to the etiology 
of appellant's low back disability, for the aforestated 
reasons.  Therefore, service connection for a low back 
disability is not warranted under any applicable legal 
theory.


II.  Initial Compensable Evaluations for a Dislocated Left 
Patella and a Right 2nd Toe Fracture.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disabilities at issue, particularly as those 
disabilities affect the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


A.  Dislocated Left Patella.

Appellant's service medical records reflect that in March 
1972, he twisted and dislocated the left patella in a 
football game.  After the left knee was immobilized in a 
cylinder for several weeks, minimal to mild medial collateral 
ligamentous laxity and quadriceps weakness were noted.  

VA clinical records revealed that in May 1993, appellant 
complained of left knee pain and instability and reportedly 
used a brace.  Clinical findings, including radiographic, 
were essentially unremarkable.  The diagnostic impression was 
left knee pain/instability.  Later that month, appellant 
complained of left knee pain.  Clinically, gait was 
unremarkable and no ligamentous instability was apparent.  
Pain was elicited by stressing the lateral collateral 
ligament with moderate tenderness over the median hamstring 
tendon apparent.  The left knee had 0 degrees' extension and 
100 degrees' flexion with pain on the last 20 degrees of 
flexion.  In June 1993, appellant was reportedly unemployed.  
There was patellofemoral crepitus, pain on compression, and 
slight laxity on varus/valgus stress.  However, it was noted 
that there was no instability, and he was able to perform 
deep knee bends.  Patellofemoral pain syndrome was assessed.  

On October 1994 VA orthopedic examination, appellant alleged 
left knee pain with "questionable" instability since the 
late 1970's.  Clinically, there was left knee tenderness at 
the anterior joint line and medial collateral/lateral 
collateral ligaments without "significant" varus/valgus 
instability.  Anterior/posterior drawer tests were negative.  
The left knee exhibited full extension and 150-155 degrees' 
flexion (noted as within normal limits).  Normal ranges of 
motion of the knee are 0 degrees' extension and 140 degrees' 
flexion.  38 C.F.R. § 4.71 (2003), Plate II.  On October 1994 
VA podiatric examination, a 15 degree abducted gait, 
bilaterally, was clinically reported.  

On April 1998 VA orthopedic examination, appellant complained 
of left knee pain, buckling, and patellar subluxation, 
laterally.  He was an "IT" [information technology] worker 
for a service organization.  Clinically, the left knee 
exhibited full extension and 100 degrees' flexion with pain 
at full extension.  The cruciate/collateral ligaments were 
intact and the quadriceps/hamstrings were described as good.  
He had a mild limp on the left.  X-rays of the left 
knee/patella were unremarkable.  

VA clinical records revealed that in November 2000, appellant 
reportedly ambulated with a cane.  In October 2001, gait was 
described as normal.

On May 2003 VA orthopedic examination, appellant alleged left 
knee pain increased with ambulation and other activities.  
Appellant stated that he could ambulate about a quarter of a 
mile using a crutch on the right side.  He had been issued a 
knee brace but did not utilize it because it did not help.  
He reportedly lived in an adult home and was an "IT" worker 
"at this facility."  Clinically, there was no left knee 
swelling, tenderness, or redness/heat.  It was noted that 
although appellant alleged knee instability and occasional 
"giving way", this was not observed on examination.  There 
was no joint tenderness or medial/lateral instability.  The 
left knee exhibited full extension and 110 degrees' flexion 
with mild crepitus on flexion.  Muscle strength was "4/5" 
and limited by pain.  Lachman's, anterior drawer, and 
patellar grind tests were negative.  It was noted that he was 
independent in activities of daily living; and that he was 
able to ambulate over a quarter of a mile with "Lofstrand" 
crutches.  X-rays of that knee were negative.  Possible left 
knee patellofemoral syndrome was diagnosed.  On May 2003 VA 
podiatric examination, appellant complained of diffuse feet 
pain; ambulated with a cane; and had a slightly antalgic 
gait.

In its February 1994 rating decision, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for a dislocated left patella.  It appears from that rating 
sheet that although the noncompensable evaluation was coded 
under Diagnostic Code 5257 (a code for rating recurrent 
subluxation or lateral instability of the knee), that rating 
decision sheet stated that there were "no disabling 
residuals found" as to warrant a compensable rating.  
Additionally, a September 1995 Statement of the Case included 
Code 5257 in addition to other diagnostic codes for 
limitation of knee motion, and other knee impairment.  
Although a VA General Council opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Council 
opinion is not applicable here because the recent clinical 
evidence clearly reveals that appellant does not have any 
definite arthritis and instability of that knee.  See 
VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-98 
(August 14, 1998).  In particular, although a single October 
1994 VA orthopedic examination report noted that x-rays of 
the knee had shown arthritis, this was not confirmed in more 
recent April 1998 and May 2003 VA orthopedic examinations 
reports, which specifically noted that there was no 
radiographic evidence of left knee joint pathology.  
Additionally, none of said VA examinations included clinical 
findings of any left knee instability.  

The Board has considered the applicability of all appropriate 
rating codes in rating said service-connected left knee 
disability issue on appeal.  Limitation of flexion of either 
leg to 45 degrees will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

In order for appellant to be entitled to a compensable rating 
for limitation of left knee motion, flexion would have to be 
limited to 45 degrees or less or extension limited to 10 
degrees or greater.  See 38 C.F.R. § 4.71a, Codes 5260 and 
5261.  Since the recent clinical evidence revealed left knee 
flexion limited to no less than 100 degrees and full 
extension, the criteria for an initial compensable evaluation 
have not been met under Diagnostic Code 5260 or 5261.  
Although a recent VA General Council opinion, VAOPGCPREC 9-
2004 (September 17, 2004), held that separate ratings under 
Diagnostic Codes 5260 and 5261 could be assigned for 
limitation of flexion and extension involving the same joint, 
a separate compensable rating in the instant case would not 
be warranted for limitation of left knee flexion under Code 
5260, since flexion is not limited to 45 degrees or less and 
extension is not limited to 10 degrees or greater (the 
criteria for a 10 percent evaluation under respective Code 
5260 and 5261).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the recent 
VA orthopedic examinations revealed no ligamentous laxity or 
instability of the left knee, the criteria for an initial 
compensable evaluation would not be warranted under 
Diagnostic Code 5257.  

However, the Board has considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  On the October 
1994, April 1998, and May 2003 VA orthopedic examinations, 
appellant's left knee pain subjective complaints were 
supported to some extent by objective findings of knee 
tenderness, pain at extremes of full extension, mild crepitus 
on flexion, and muscle strength mildly limited by pain.  
Thus, with resolution of all reasonable doubt in appellant's 
favor and consideration of 38 C.F.R. §§ 4.10, 4.40, and 4.45 
and DeLuca, the Board concludes that an initial compensable 
10 percent evaluation is more nearly approximated for any 
painful left knee motion that appellant may have.  

An evaluation in excess of 10 percent would not be warranted, 
however, since the recent VA orthopedic examinations did not 
reveal any ligamentous laxity or instability of the left 
knee, nor was left knee motion flexion limited to 30 degrees 
or less or extension limited to 15 degrees or greater, the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Codes 5257, 5260, and 5261.  

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256.

As previously explained in detail, the appellant's left knee 
disability does not meet or more nearly approximate the 
applicable schedular criteria for entitlement to an 
evaluation in excess of 10 percent.  Additionally, the 
clinical evidence does not reflect that the service-connected 
left knee disability presents such an exceptional or unusual 
disability picture as to warrant consideration of an 
extraschedular evaluation, particularly since appellant is 
ambulatory without any severe gait impairment.  38 C.F.R. 
§ 3.321(b)(1).  



B.  Right 2nd Toe Fracture.

Appellant's service medical records reveal that in November 
1970, he sustained a fracture of the right 2nd toe phalanx 
and a short leg cast with walker was prescribed for three 
weeks.  A December 1970 physical profile was issued for 
stress fracture of the 2nd metatarsal.

VA clinical records reveal that in July 1993, appellant 
complained of right foot swelling, including the 2nd toe 
which was tender.  An x-ray of the right foot was 
unremarkable.  

In its February 1994 rating decision, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for a right 2nd toe fracture.  It appears from that rating 
sheet that although the noncompensable evaluation was coded 
under Diagnostic Code 5284 (a code for rating foot injuries), 
that rating decision sheet stated that there was "no 
evidence of permanent disability from this condition" as to 
warrant a compensable rating.  

On October 1994 VA podiatric examination, appellant 
complained of generalized right foot pain and cramping.  He 
had been prescribed orthotics several months ago and these 
were "working rather well."  Clinical findings included 
various bilateral foot abnormalities involving other than the 
right 2nd toe.  

An April 1998 VA orthopedic examination report and subsequent 
VA clinical records do not include clinical findings 
specifically pertaining to the right 2nd toe.

On May 2003 VA orthopedic examination, appellant alleged left 
knee pain but did not have any right foot complaints.  
Appellant stated that he could ambulate about a quarter of a 
mile using a crutch on the right side.  On May 2003 VA 
podiatric examination, appellant complained of diffuse feet 
pain.  He ambulated with a cane and had a slightly antalgic 
gait.  Significantly, he had only minimal discomfort on 
direct palpation of the right 1st through 5th metatarsals.  
Both feet were slightly swollen with non-pitting edema.  X-
rays of the feet were interpreted as showing some cortical 
thickening at the 2nd metatarsals, bilaterally, without 
malalignment; and it was noted that the radiographic findings 
did not substantiate this as the area of a previous stress 
fracture.  The diagnosis was probable healed stress fracture 
of the right foot without obvious deformity/malalignment.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

It appears that the RO has rated the service-connected right 
2nd toe fracture as analogous to residuals of a foot injury 
under Diagnostic Code 5284.  The Board has considered the 
applicability of rating the service-connected right 2nd toe 
fracture disability by analogy under other appropriate 
diagnostic codes.  It is the Board's opinion that appellant's 
service-connected right 2nd toe fracture disability may be 
rated by analogy under Diagnostic Code 5299-5279, 5283, or 
5284.  Under Code 5279, anterior metatarsalgia (Morton's 
disease), unilateral or bilateral, may be assigned a 10 
percent evaluation (the maximum evaluation assignable under 
that Code).

Under Code 5283, moderate malunion or nonunion of the tarsal 
or metatarsal bones may be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe malunion 
or nonunion of the tarsal or metatarsal bones; and a 30 
percent evaluation requires severe malunion or nonunion of 
the tarsal or metatarsal bones.

Under Code 5284, a 10 percent evaluation may be assigned for 
moderate foot injuries.  A 20 percent evaluation requires 
moderately severe foot injuries; and a 30 percent evaluation 
requires severe foot injuries.  A 40 percent evaluation may 
be assigned for actual loss of use of the foot.

The negative evidence includes the fact that the clinical 
evidence indicates appellant is ambulatory, albeit with a 
slight limp that apparently is, in part, due to the left knee 
disability; any right foot pain is minimal in intensity; and 
no significant deformities/malalignment of the right 2nd toe 
structure have been radiographically shown.  However, the 
positive evidence includes the fact that the service-
connected right 2nd toe fracture disability appears to be 
manifested by metatarsalgia, particularly considering the 
recent May 2003 VA podiatric examination report.  The Board 
has also considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  With resolution of all reasonable 
doubt in appellant's favor, it is the Board's opinion that 
the right 2nd toe fracture symptomatology, which includes 
minimal discomfort on palpation and slight gait impairment 
apparently at least partly due to that foot, can reasonably 
be characterized as equivalent to anterior metatarsalgia 
under Code 5279.  Therefore, an initial compensable 
evaluation of 10 percent for the service-connected right 2nd 
toe fracture disability is warranted.

However, an initial evaluation in excess of 10 percent for 
the service-connected right foot disability would not be 
warranted, since appellant's pain and other symptomatology 
reasonably attributable to the service-connected right 2nd 
toe fracture disability do not appear more than minimal in 
degree and he remains ambulatory.  An evaluation in excess of 
10 percent would not be warranted under Diagnostic Code 5299-
5283 or 5284, since moderate right foot disability has not 
been more nearly approximated, nor is there any evidence of 
malunion/nonunion of the right 2nd toe.  It is reiterated 
that the 10 percent evaluation awarded by the Board in its 
decision herein is the maximum evaluation assignable under 
Code 5279 for metatarsalgia.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected right 
2nd toe fracture disability presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).



ORDER

Initial compensable evaluations of 10 percent each for a 
dislocated left patella and a right 2nd toe fracture are 
granted, subject to the applicable provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.

Service connection for a low back disability is denied.  To 
this extent, the appeal is disallowed.


REMAND

With respect to the appellate issue of entitlement to § 1151 
benefits for additional disability of the right wrist, 
claimed as due to the use of a cane prescribed by the VA, the 
Statement of the Case issued appellant did not contain any 
statutory or regulatory provisions pertaining to § 1151 
benefits.  A later Supplemental Statement of the Case 
erroneously advised appellant that VA fault must be shown 
with respect to the § 1151 benefits claim in question.  
However, it should be pointed out that since appellant's 
§ 1151 benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997).  The amended § 1151 precludes compensation 
in the absence of negligence or other fault on the part of 
VA, or an event not reasonably foreseeable.  However, the 
pre-amendment "strict liability" version of § 1151 is 
applicable in the instant case.  It needs to be determined 
whether any right wrist disorder, if due to the use of the 
cane, is or is not a natural consequence of the treatment

Additionally, the evidentiary record includes May 1993 VA 
outpatient clinical records, which noted that appellant was 
prescribed a cane due to his left knee disability.  Inasmuch 
as it appears to be documented that the cane was prescribed 
by VA, adequate VA medical opinion as to whether any right 
wrist disability resulted from use of a cane is deemed 
warranted for the Board to equitably decide this § 1151 
benefits appellate issue, and should therefore be arranged by 
the RO.   

Accordingly, the § 1151 benefits appellate issue is REMANDED 
to the RO for the following:

1.  With respect to the issue of § 1151 
benefits for additional disability 
involving the right wrist, claimed as due 
to the use of a cane prescribed by the 
VA, the RO should arrange for an 
appropriate VA physician to review the 
entire claims folders and express 
opinion, including the degree of 
probability expressed in terms of is it 
at least as likely as not (i.e., is there 
at least a 50 percent probability), 
regarding the following questions:  (a) 
Did the cane or other assistive device 
issued by VA constitute proper treatment; 
(b) did the cane or other assistive 
device issued by VA result in any 
permanent additional disability involving 
the right wrist, and if so, what is the 
additional disability; (d) if the cane or 
other assistive device issued by VA 
caused any permanent additional right 
wrist disability, was such disability a 
certain, or near certain, risk of the use 
of a cane or other assistive device; and 
(e) did the cane or other assistive 
device issued by VA permanently worsen 
any preexisting right wrist disability 
that may have been present (versus the 
continuance or "natural progression" of 
any preexisting right wrist disability)?  
Finally, if the use of the cane caused a 
right wrist disorder, is it or is it not 
a necessary consequence of the treatment?

If these matters cannot be addressed 
without an examination, such examination 
should be scheduled.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the physician.  The 
physician should adequately summarize the 
relevant history and clinical findings, 
and provide adequate reasons for the 
medical conclusions rendered.

2.  The RO should review any additional 
evidence submitted and readjudicate the 
§ 1151 benefits appellate issue, under 
all appropriate statutory and regulatory 
provisions and legal theories (including 
the pre-amendment "strict liability" 
version of § 1151).  

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, a supplemental 
statement of the case should be provided, including 
applicable laws and regulations (pre-amendment "strict 
liability" version of § 1151) on the appellate issue.  The 
veteran and his representative should be given an opportunity 
to provide evidence or argument concerning the new legal 
criteria as desired.  The issue should then be returned to 
the Board for further appellate consideration, to the extent 
such action is in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



